Citation Nr: 1503748	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected status post left shoulder acromioclavicular (AC) separation.

2.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) and an October 2013 rating decision of the Lincoln, Nebraska RO.  The Veteran's claims file remains in the jurisdiction of the Lincoln RO.

A Board hearing was held before the undersigned in March 2014.  A transcript of this hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim for an initial increased rating.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for headaches and an initial increased rating for a left shoulder condition.  Unfortunately, these claims require additional development or procedural action.



A.  Left Shoulder Disability

	1.  VA Records

At the March 2014 hearing, the Veteran indicated that he had recently seen his VA primary care physician who had recommended physical therapy for his left shoulder; he was waiting for an appointment.  Board Hearing Tr. at 12-13.  The most recent VA treatment records that have been associated with the claims file are from November 2013.  Therefore, records of any physical therapy appointment subsequent to the hearing have not been associated with the claims file and must be secured.

      2.  Private Records

In May 2013, the Veteran's private chiropractor, Dr. J.S., submitted records showing treatment of the Veteran.  At the March 2014 hearing, the Veteran indicated that he had not seen Dr. J.S. for about nine months and that the Board had all records from Dr. J.S.  Board Hearing Tr. at 17-18.  However, to the extent the Veteran may have sought further treatment with her or any other treatment provider, he should be requested to identify and provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for such treatment.  

	3.  VA Examination

The Veteran last appeared for a VA examination in April 2012.  At his hearing, he testified that a goniometer may not have been used on the last repetition of his repetitive motion test.  Board Hearing Tr. at 10-11.  Governing regulation provides that use of a goniometer in the measurement of limitation of motion is indispensable in VA examinations.  38 C.F.R. § 4.46.  Additionally, at the hearing, the Veteran reported increased pain and decreased functionality since the April 2012 VA examination.  Board Hearing Tr. at 14-16.  Therefore, a new examination is required on remand.


B.  Headaches

An October 2013 rating decision denied service connection for headaches, to include as secondary to the service-connected left shoulder disability.  At the March 2014 hearing, the Veteran's representative indicated that the Veteran disagreed with the denial of service connection for headaches.  The Board construes this statement to be a timely Notice of Disagreement with the October 2013 rating decision's denial of service connection for headaches.  See Tomlin v. Brown, 5 Vet. App. 355, 357 (1993) (holding that the transcription of hearing testimony satisfied the requirement that a Notice of Disagreement be in writing).  Since the AOJ has not yet issued a Statement of the Case in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC as to the issue of entitlement to service connection for headaches.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his left shoulder disability, if any, particularly since his March 2014 hearing, and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records of treatment with chiropractor Dr. J.S. since May 2013 [the full name of this physician can be found in treatment records submitted by Dr. J.S. in May 2013].  Obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  

3.  Obtain the Veteran's VA treatment records from the VA Nebraska-Western Iowa Health Care System from November 2013 to the present.  

4.  If any of the records requested in items 2-3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the development requested in items 2-3, schedule the Veteran for an examination to determine the current nature and severity of his service-connected left shoulder disability.  Any necessary tests and studies must be completed.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to an initial increased rating for a left shoulder disability.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




